Per Curiam.

An examination of the record on this appeal' satisfies us that as to the first cause of action there was nothing for the trial judge to do but direct a verdict in accordance with the order of the Appellate Division.
As to the second action, there were two appeals taken at differ»ent times and two separate returns were made, the remittitur from the Court of Appeals contains the following: “ That the appeals-from the orders of the Appellate Division of the Supreme Court herein be and the same are dismissed, with costs.”
It will be seen, therefore, that the court passed upon two appeals, and that the respondent was entitled to two bills of costs.
On the whole case the direction by the court was right and the judgment should be affirmed, with costs.
Present: Eitzsimohs, Ch. J.; Oohlah and McCarthy, JJ„.
Judgment affirmed, with costs.